Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-15 and 30, drawn to a method for diagnosing or monitoring a non-alcoholic fatty liver disease (NAFLD), non-alcoholic steatohepatitis (NASH) and/or liver fibrosis, and/or for determining the efficacy of a treatment of a NAFLD, NASH and/or liver fibrosis that comprises measuring the level of miR-193 in a body fluid sample of said subject; and identifying said subject as having NAFLD, NASH, and/or liver fibrosis, or monitoring evolution of NAFLD, NASH, and/or liver fibrosis, or determining efficacy of 

Group II, claims 17-24, drawn to a method for method for the diagnosis of non-alcoholic steatohepatitis (NASH) and/or for determining the activity, the stage, or the severity of NASH in a subject, and/or for the classification of a subject as a receiver or non-receiver of a treatment for NASH, and/or for the evaluation of the efficacy of a medical treatment, and/or for the determination of the progression or the regression of the pathology in NASH patients, and/or for the classification of a patient as a potential responder or non-responder to a medical treatment, and/or for the prediction of disease outcome for a patient, and/or for the identification of surrogate markers of clinical relevant outcomes that comprises measuring the level of blood, serum or plasma circulating hsa-miR-193 in combination with at least one other circulating marker of liver damage.

Group III, claims 25-26, drawn to a Kit comprising a means for determining the level of has-miR-193 in combination with a means for determining the level of at least one additional circulating marker of liver damage.

Group IV, claims 1 (in part), 27-29, drawn to the method for treatment of NASH, comprising administering to a patient in need thereof anti-NASH molecules. 


Invention I-IV lack unity of invention because even though the inventions of these groups require the technical feature of measuring the level of miR-193 in a body fluid sample of a subject, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tan et al. (ONCOLOGY REPORTS; 2015; 33: 2863-2870) and Darteil (WO2017046181). Tan et al. teaches a method of detecting potential biomarkers for hepatocellulcar carcinoma including measuring miRNA-193 (see abstract, p 2866 col 1 and col 2 upper, Tables 5-6). Darteil teaches a
method for the diagnosis of non-alcoholic steatohepatitis (NASH), for determining the
activity, the stage, or the severity of NASH or for classifying a subject as a potential receiver or non -receiver of a treatment of NASH using circulating miRNAs (abstract, p 2 line 11 through p 3 line 2, Table 2).

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(A) To elect one type of liver disease among three types of liver diseases: a non-alcoholic fatty liver disease (NAFLD), non-alcoholic steatohepatitis (NASH) and liver 

(B) If the applicant elect an invention II, 
(i) the applicant shall further elect one type of particular method among recited methods in the claim 17 (e.g. a method for the diagnosis of NASH or a method for the classification of a patient as a potential responder or non-responder to a medical treatment);
(ii) the applicant shall further elect one circulating markers (TIMP-1; YKL-40; platelet count; HbA1c; hyaluronic acid) recited in the claim 19.
(iii) the applicant shall further elect one method in calculating the score. 

(C) If the applicant elect an invention III,
(i) the applicant shall further elect one circulating markers (TIMP-1; YKL-40; platelet count; HbA1c; hyaluronic acid) recited in the claim 26. 

(D) If the applicant elect an invention IV,
(i) the applicant shall further elect one group between R1 and G1-R1 group; one group between CH=CH and CH2-CH2 group; and
(ii) the applicant shall further elect one type of anti-NASH molecule recited in the claim 29.
The species (each category of species described above) lack unity of invention because even though the species in the inventions require the technical feature of 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        

/W.T.J./     Examiner, Art Unit 1634